IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HECTOR MORALES,                           : No. 172 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
DELAWARE COUNTY COURT OF                  :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.